Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 1 of 9 PAGEID #: 551




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 JASMINE D. LEWIS,

                     Petitioner,                 Case No. 2:20-cv-3461

        v.                                       Judge Michael H. Watson
                                                 Magistrate Judge Michael R. Merz

 SHELBIE SMITH, Warden,
 Dayton Correctional Institution,


                     Respondent.

                                 OPINION AND ORDER

       This habeas corpus case, brought by Petitioner Jasmine Lewis ("Lewis") with

 the assistance of counsel, is before the Court on Petitioner's Objections, ECF No.

 23, to the Magistrate Judge's Report and Recommendations ("R&R"), ECF No. 22,

 which recommended dismissing the Petition with prejudice.

       As required by Federal Rule of Civil Procedure 72(b), the Court has reviewed

 de novo those portions of the R&R to which Petitioner has objected.

       Petitioner's sole ground for habeas relief is that her plea of guilty to complicity

 to murder was not knowing, intelligent, and voluntary because her trial attorney

 advised her she could receive a sentence as low as life imprisonment with parole

 eligibility at seven years, whereas the mandatory minimum sentence was the

 sentence she received-life with parole eligibility at fifteen years.

       Lewis raised the same claim as her sole assignment of error on direct appeal

of her criminal case, and the Ohio Third District Court of Appeals rejected it on the
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 2 of 9 PAGEID #: 552




 merits. State v. Lewis, 2018-Ohio-1911 (Ohio App. 3d Dist. May 14, 2018}. The

 appellate decision rested on lack of proof of prejudice required by the second prong

 of Strickland v. Washington, 466 U.S. 668 (1984).

        Lewis did not appeal to the Supreme Court of Ohio but instead filed a petition

 for post-conviction relief under Ohio Revised Code § 2953.21. As evidence dehors

 the direct appeal record, she offered her own affidavit and that of her mother and her

 trial attorney. The trial court denied post-conviction relief, and the Third District

 again affirmed. State v. Lewis, 2019-Ohio-3031 (Ohio App. 3rd Dist. Jul. 29, 2019),

 appellate jurisdiction declined, 157 Ohio St. 3d 1519 (2019).

        In this case, the R&R recommended rejecting Respondent's defense that

 Lewis had not exhausted her slate court remedy of delayed direct appeal to the

 Supreme Court of Ohio, ECF No. 22, PAGEID # 527. Respondent filed no

 objection. Accordingly, that recommendation is ADOPTED.

        Respondent also argued in this case that Lewis's claim was barred by

 procedural default under Ohio's criminal resjudicata doctrine. The R&R concluded

 merits review was not barred by res judicata, ECF No. 22, PAGEID # 531, relying on

 Duff v. Mitchell, 487 F.3d 423 (6th Cir. 2007), and Post v. Bradshaw, 621 F.3d 406

 (6th Cir. 2010) (citing Cone v. Bell, 556 U.S. 449 {2009)}. Again, Respondent has

 not objected, and this conclusion of the R&R is therefore also ADOPTED.

        On the merits of her ineffective assistance of trial counsel claim, the R&R

 noted that the Third District had found Attorney Benavidez's perfomiance deficient,

 satisfying the first prong of Strickland, and that Respondent did not contest that

 conclusion, ECF No. 22, PAGEID # 533. Instead, Respondent argued the Third
 Case No. 2:20-cv-3461                                                          Page 2 of9
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 3 of 9 PAGEID #: 553




 District's finding that Lewis suffered no prejudice was entitled to deference under 28

 U.S.C. § 2254(d).

       The Third District's finding was based on the plea colloquy in which the trial

 judge clearly explained that the sentence would be fifteen years to life and Lewis's

 statement in the presentence investigation process of her understanding that that

 would be the sentence. The evidence offered to prove otherwise-the trial

 attorney's request for a lesser sentence at the sentencing hearing-cannot have

 induced the prior guilty plea. Upon that analysis, the R&R recommended deference

 to the Third District's decision and dismissal of the Petition.

        Lewis begins her Objections as follows:

               GENERAL OBJECTION

              Lewis objects to each and every finding of fact and
              conclusion of law in the Report and Recommendations
              which is adverse to Lewis' claim for relief.

 Obj., ECF No. 23, PAGEID # 538. However, only specific objections are preserved

 for review and possible appeal. Thomas v. Arn, 474 U.S. 140 (1985); Alspugh v.

 Mcconnell, 643 F.3d 162, 166 {6th Cir. 2011 ); Cowherd v. Million, 380 F.3d 909,

 912 (6th Cir. 2004); Mattox v. City of Forest Park, 183 F .3d 515, 519 (6th Cir. 1999);

 Miller v. Currie, 50 F.3d 373, 380 {6th Cir. 1995); United States v. Walters, 638 F.2d

 947 (6th Cir. 1981).

              Under the Walters rule, only specific objections to the
              Report will be preserved for appellate review. Smith v.
              Detroit Fed'n of Teachers, Local 231, 829 F.2d 1370, 1373
              {6th Cir. 1987). This is because our "function is to review
              the case presented to the district court, rather than a better
              case fashioned after a district court's unfavorable order."
              Hall v. Warden, Lebanon Correctional Inst., 662 F.3d 745,

 Case No. 2:20-cv-3461                                                         Page 3 of 9
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 4 of 9 PAGEID #: 554




              753 {6th Cir. 2011) {internal quotation marks and citation
              omitted).

 Henson v. Warden, 2015 U.S. App. LEXIS 13444 *7 {6th Cir. 2015); Willis v.

 Sullivan, 931 F .2d 390, 401 {6th Cir. 1991 ). The Court accordingly offers no

 analysis of Lewis's "General Objection."

       As stated above, the R&R concluded that Lewis should not be required to

 exhaust the theoretically-available remedy of a delayed direct appeal to the

 Supreme Court of Ohio, that is, that failure to exhaust that remedy should be

 excused. Lewis objects to the exhaustion analysis. Obj., ECF No. 23, PAGEID t#l-

 538--40. As noted above, Respondent did not object, and the recommendation was

 favorable to Lewis, so there is no need for the Court to review this objection.

       Lewis also objects to the Magistrate Judge's procedural default analysis. ECF

 No. 23, PAGEID t#I- 540--44. Because the Magistrate Judge concluded this Court

 could and should reach the merits despite Respondent's procedural default claim,

 and Respondent did not object to this conclusion, there is similarly no need for the

 Court to review this objection.

       Ultimately, on the merits, the Magistrate Judge recommended the Court defer

 to the decision of the Third District that Lewis had not proved she was prejudiced by

 any faulty advice she may have received from Attorney Benavidez, and the Petition

 should therefore be dismissed on the merits. R&R, ECF No. 22, PAGEID t#I- 531-

 35.

       On this score, Lewis objects that "the Third District inexplicably determined

 Ms. Lewis did not establish she would not have pied guilty but for the erroneous


 Case No. 2:20-cv-3461                                                       Page 4 of 9
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 5 of 9 PAGEID #: 555




 advice, Lewis, 2019-Ohio-3031, 111123-30, ECF No. 4, State Court Record, Exhibit

 28, PAGEID ## 194-98, despite clear evidence to the contrary." Obj., ECF No. 23,

 PAGEID # 546.

       The "clear evidence to the contrary" to which Lewis first cites is Benavidez's

 request for a lesser sentence at the sentencing hearing. Id. at PAGEID # 546.

 Although that evidence supports the deficient performance prong of Strickland, it

 says nothing about whether Lewis would have gone to trial absent the deficient

 performance. Lewis admits that is the test on the prejudice prong. Id. at PAGEID #

 545 (citing State v. Xie, 62 Ohio St. 3d 521,524, 584 N.E.2d 715 (1992) (citing Hill

 v. Lockhart, 474 U.S. 52, 59 (1985) and Strickland, 466 U.S. at 687)).

       Next, Petitioner objects that "Ms. Lewis' counsel promised her that she could

 receive a sentence of less than 15 years to life." Obj., ECF No. 23, purporting to

 quote Petition to Vacate, State Court Record, ECF No. 4, Ex. 18, PAGEID ## 77-82.

 The cited pages are the three affidavits in support of the Petition. Lewis herself

 avers, "I spoke with Mr. Benavidez approximately five times. He told me that if I pied

 guilty to complicity to murder, it would be possible for me to be released after seven

 years if I behaved well in prison.• PAGEID # 77, 112. Lewis's mother, Nikitla

 Peterson ("Peterson"), avers, "On at least three occasions, Mr. Benavidez told me

that if Jasmine pied guilty to complicity to murder, it would be possible for her to be

 released after seven years if she behaved well in prison." PAGEID # 79, 1( 2.

 Finally, Attorney Benavidez avers "Previous to the plea and sentencing. I told Ms.

 Lewis that she would be eligible for release once she completed half of the 15 year

 sentence." PAGEID # 81 , ,r 5. Again, these averments show the deficient
 Case No. 2:20-cv-3461                                                       Page 5 of9
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 6 of 9 PAGEID #: 556




 performance, which the Third District found. But they do not speak to prejudice.

        Would Lewis have insisted on going to trial without this erroneous legal

 advice? Benavidez says nothing on this point, either as to the advice about going to

 trial he gave Lewis or what she told him was her thinking about the plea. Peterson

 states her belief that Lewis would not have pleaded guilty without the erroneous

 advice, but she gives no basis for that belief. PAGEID # 79,         ,r 20.   This leaves

 Lewis's averment, "I would not have pied guilty if Mr. Benavidez had not told my

 mother and me that I would not be able to be released after seven years in prison."

 PAGEID # 77, ,r 5. This is pure ipse dixit. She does not tell us how she arrived at

 that conclusion or when, if ever, she told it to anyone else. 1

        Lewis's counsel contends this conclusory statement by Lewis must be taken

 as conclusive proof she would not have pleaded, arguing "there is no question that

 Ms. Lewis would not have pied guilty but for trial counsel's misinterpretation of the

 law." Obj., ECF No. 23, PAGEID # 547. But instead of trying to prove that

 proposition, he turns instead in the same paragraph back to arguing how bad the

 advice was.

        Along with the murder charge, Lewis was indicted on charges of complicity to

 aggravated robbery (a felony of the first degree) and aggravated burglary (also a

 first-degree felony), as well as a firearm specification. Had she been convicted on

 all charges, she would have faced a minimum of three years' imprisonment on each

 of the robbery and burglary charges plus a three-year mandatory minimum


 1 If she told it to either her mother or Benavidez at the time of sentencing, including that fact
 in their post-conviction affidavits would at least have presented a prior consistent statement.

 Case No. 2:20-cv-3461                                                               Page 6 of 9
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 7 of 9 PAGEID #: 557




 consecutive sentence on the firearm specification. Unless those sentences were

 imposed to run concurrently2, she risked nine years' imprisonment in addition to the

 murder sentence. Lewis offers no basis on which she could have expected to

 successfully defend against those charges given that there were four co-defendant

 witnesses. Lewis had an undoubted right to go trial, but she offers no rationale

 under which it would have been in her interest to do so in light of the offered plea

 agreement.

        In order to satisfy the "prejudice" prong of Strickland in a negotiated plea

 case, the defendant must show that there is a reasonable probability that, but for

 counsel's errors, she would not have pleaded guilty or no contest and would have

 insisted on going to trial. Hill v. Lockhart, 474 U.S. 52, 58 (1985); Sparks v.

 Sowders, 852 F.2d 882, 884 (6th Cir. 1988). Hill, 474 U.S. at 58. Moreover, she

 must show that there would have been a reasonable chance she would have been

 acquitted had she gone to trial. Id. at 59. In addition to failing to show that she

 would have insisted to go to trial, Lewis has offered nothing to show she had a

 reasonable chance of success at trial.

        Lewis argues it is "important" that neither the prosecutor nor the trial judge

 corrected Attorney Benavidez when he asked for a lesser sentence at the

 sentencing hearing. Obj., ECF No. 23, PAGEID # 549. But the test for whether

 the plea was knowing, intelligent, and voluntary depends on Lewis's state of mind at



 2 Her young age might have counseled the court against consecutive sentencing. On the
 other hand, this was a joint scheme of five co-defendants which involved shoplifting disguises
 and the presence of guns in the execution of the plan.

 Case No. 2:20-cv-3461                                                             Page 7 of 9
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 8 of 9 PAGEID #: 558




 the plea colloquy, and she does not contend that her attorney, the prosecutor, or

 the judge stated anything at that hearing other than that the mandatory minimum

 sentence was fifteen to life.

       Accordingly, the Court ADOPTS the Magistrate Judge's recommendation on

 the merits and overrules Petitioner's Objections.

        Finally, the R&R also recommended denying a certificate of appealability.

 Lewis objects but merely asserts reasonable jurists could disagree. She cites no other

 similar cases in which other jurists, reasonable or not, have reached contrary

 conclusions in a negotiated plea case. The Sixth Circuit has recently cautioned:

              [T]he standards for a certificate are no mere technicality.
              Quite the contrary. By authorizing extra appeals, improper
              certificates add to the "profound societal costs" of habeas
              litigation while sapping limited public resources. Calderon
              v. Thompson, 523 U.S. 538, 554, 118 S. Ct. 1489, 140 L.
              Ed. 2d 728 (1998) {quoting Smith v. Murray, 477 U.S. 527,
              539, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). For one,
              they divert our time and attention from the cases Congress
              actually meant us to hear, often leading us to appoint
              counsel and schedule argument in cases that we later find
              to be insubstantial. For another, they require state and
              federal government attorneys to devote their time and
              attention to defending appeals that should never have
              existed. Plus, they may even harm those habeas petitioners
              whose claims really do merit an appeal because it could
              "prejudice the occasional meritorious [claim] to be buried in
              a flood of worthless ones." Brown v. Allen, 344 U.S. 443,
              537, 73 S. Ct. 397, 97 L. Ed. 469 (1953} (Jackson, J.,
              concurring). In short, it's critical that courts follow the rules
              Congress set.

 Moody v. United States, 958 F.3d 485 (6th Cir. 2020). The Sixth Circuit can

 consider this question de novo and grant a certificate in its discretion. But the Court

 concludes Lewis has not proved reasonable jurists would disagree with the


 Case No. 2:20-cv-3461                                                            Page 8 of 9
Case: 2:20-cv-03461-MHW-MRM Doc #: 24 Filed: 05/25/21 Page: 9 of 9 PAGEID #: 559




 outcome.

       Based on the foregoing analysis, the Court ADOPTS the Magistrate Judge's

 R&R and OVERRULES Petitioner's objections.           The Clerk shall enter judgment

 dismissing the Petition with prejudice. Because reasonable jurists would not disagree

 with this conclusion, Petitioner is DENIED a certificate of appealability, and the Court

 certifies to the Sixth Circuit that any appeal would be objectively frivolous and should

 not be permitted to proceed in forma pauperis.




                                           ~-~
       IT IS SO ORDERED.


                                         PAICHAELH.WASON, JUDGE
                                         UNITED STATES DISTRICT COURT




 Case No. 2:20-cv-3461                                                        Page 9 of 9
